Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 1 of 10




EXHIBIT 1
    PROPOSED SUR-REPLY
           Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 2 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



WARREN HILL, LLC,
                              Plaintiff,                        No. 2:18-01228-HB
v.

SFR EQUITIES, LLC,
                              Defendant.

                 PLAINTIFF’S SUR-REPLY IN FURTHER OPPOSITION
           TO DEFENDANT’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       Plaintiff Warren Hill, LLC, through counsel, respectfully submits this Sur-Reply in

further Opposition to Defendant SFR Equities, LLC’s Motion for Partial Summary Judgment.

        I.     Only VAP Earns the Section 1.2(d) Management Fees at Issue.

       SFR argues for the first time in its reply brief that VAP does not “earn” the management

fees in dispute under Section 1.2(d) of the MIPA. To do so, SFR claims that “VAP [is] no longer

the entity responsible as ‘manager or administrator’ of these trusts” (Reply Br. at 4) and that

Warren Hill did not “identify anywhere in th[e] record that VAP, itself, believes it has earned the

fees at issue,” (id. at 5). These statements are not true. The record is summarized as follows:

              VAP’s CEO testified that VAP is the only manager of the Trusts; that only VAP

earns, and is entitled to, the management fees at issue; and that VAP has never sought to replace

itself as manager (Ex. 3, Reape Dep. at 105:4-23, 113:12-16, 128:14-17, 154-55, 224:1-6, 180:6-

181:20-182:22; Ex. 4, Wilson Dep. at 150:22-151:24, 224:19-225:8; Exs. 7-8, 11, 19 at 2);

              VAP receives the fees that it earns directly from the Trusts via wire transfer (Ex.

3, Reape Dep. at 152:3-153:13, 154:7-155:2), and each year, VAP’s CEO, on behalf of VAP,

requests that the Trustee (U.S. Bank) for each trust confirm the precise amount of fees that VAP

                                                 1
            Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 3 of 10




earned during the fiscal year, including origination fees (Exs. 7-8, 11);

                VAP remains the only manager of the trusts and VAP remains responsible for

ensuring that the duties of manager are fulfilled. (See Ex. 12, at §§ 2.01, 2.10(a); Ex. 13, at §§

2.01, 3.01, 6.01; Ex. 14, at §§ 2.01, 3.01, 6.01; Ex. 15, at §§ 2.01, 2.10(a); Ex. 16, at §§ 2.01,

2.10(a); Ex. 17, at §§ 2.01, 3.01, 6.01; Ex. 18, at §§ 2.01, 3.01, 6.01.) In fact, the board

resolutions describing VAP-Bluestone transactions provide that VAP retains responsibility as

manager. (See Hynes Decl., Exs. K-P, at 1 (stating that “(a) VAP retain[s] responsibility for the

Trust”).); and

                VAP holds itself out to the State of Illinois as earning the fees at issue,1 and has

neither informed the State of Illinois as to the existence of the Bluestone entities, nor obtained

the Qualified Purchaser designation Bluestone would need to participate in the Program in place

of VAP. (Ex. 3, Reape Dep. at 82:21-83:5, 198:1-3; Ex. 9, Program Terms at 4-6; Ex. 11). Brian

Hynes, a VAP founder, testified last year before the Illinois Commission on Government

Forecasting and Accountability and did not mention Bluestone.2 Rather, Mr. Hynes testified

about the receivables that VAP “purchased,” the total amount of penalty fees that VAP had been

paid, and the total amount still “owed to” VAP—VAP is “owed” this money because, as VAP’s

CEO testified, VAP earned it as manager.3



        1
            See Illinois Comptroller Website, VAP Disclosures, available at
https://illinoiscomptroller.gov/comptroller/assets/File/QualifiedPurchaserMonthlyReports/2018/October/
VendorAssistanceProgramLLC_October%202018.pdf);
        2
          The public testimony can be located via a “Meeting Audio” link at:
http://cgfa.ilga.gov/MeetingInformation.aspx?id=108. Mr. Hynes’ testimony begins at minute 21:20 of
the audio and concludes at approximately minute 44:00.
        3
          Warren Hill contends that the record clearly demonstrates that VAP earned the fees at issue—
VAP’s own CEO agrees with Warren Hill’s position and even SFR for a second time admits that VAP
“earns fees for managing trusts[.]” (Reply Br. at 3; see SFR St. of Alleged Facts ¶ 4).) By contending

                                                   2
            Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 4 of 10




        Simply put, VAP represents to U.S. Bank, the State of Illinois, VAP’s auditors, state

vendors, and others that VAP is the qualified entity responsible for managing the trusts, that

VAP is earning the management fees in question, and that VAP is still owed outstanding

amounts by the State. The contrary, litigation-driven narrative that SFR has delivered to this

Court is flatly refuted by the record.4

        II.     SFR’s New Assignment Argument Is Contrary to the Law and the Record.

        In sworn testimony, VAP/Bluestone executives described Bluestone as VAP’s

subcontractor, (Ex. 3, Reape Dep. at 195:14; Ex. 4, Wilson Dep. at 252:5-10), establishing that

VAP earned and received fees, and then paid its downstream subcontractor. SFR is attempting

to distance itself from this undisputed testimony by attempting, in its reply, to couch the

VAP/Bluestone relationship as involving some sort of “assignment.” This argument fails.

        First, SFR argues that the assignment does not violate the Program Terms because

Assigned Receivables may be pledged as collateral to secure an applicable credit facility under

Program Term § II.6. (SFR Reply at 6-7.) But, Warren Hill does not challenge the pledging of

Assigned Receivables as collateral to secure credit; instead, Warren Hill contends that the

subsequent, purported assignment of VAP’s interest in the Assigned Receivables (i.e., the right to

earn fees off of the Assigned Receivables) to the Bluestone entities violates Program Term § II.5.

        Second, SFR contends that VAP has not “been deemed to be out of compliance by the



that Bluestone earns the fees for the first time in its reply, SFR undermines its motion by injecting new
factual arguments that it claimed in its moving papers are not necessary for resolution of its motion.
        4
          SFR contends that VAP has not reported a significant portion of the fees it earned on its tax
returns and that this is somehow evidence that VAP did not earn the fees. (SFR Reply Br. at 5.) Not so.
Warren Hill disputes that VAP’s tax returns accurately accounted for the income VAP received from the
trusts. By way of example, BSF’s CFO claimed that payments from VAP to BSF were an expense to
VAP, yet VAP failed to report as income the money that went to pay such expense. (Ex. 4, Wilson Dep.
at 261:14-262:7.) Warren Hill’s experts will address this at the time set forth in the Scheduling Order.


                                                     3
          Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 5 of 10




State of Illinois” and that any challenge to VAP’s compliance with the Program Terms violates

principles of prudential standing. (Id. at 7.) VAP, however, has never disclosed the existence of

the Bluestone entities or the purported “assignment” to the State of Illinois—in fact, in recent

disclosures to the State, VAP held itself out as receiving all of the fees at issue and distributing

its earnings to its owners, not “assigning” the funds to an undisclosed company. (See Ex. 28; Ex.

5, Harris Dep. at 96:22-97:18; 98:2-99:8; see also supra Notes 1-2.)

       In addition, Warren Hill is not seeking to “assert[] the legal claims of third parties.”

(SFR Reply Br. at 7.) Warren Hill is asserting its own rights under the MIPA. The legal and

contractual problems implicated by SFR’s proffered narrative are, inter alia, further proof of

SFR’s wrongful attempt to deflate the earnout payments and of Warren Hill’s entitlement to

funds that SFR sought to shelter in BSF and BCM. Moreover, these purported assignments in

the Services Agreements would violate the Program Terms, and this Court cannot credit

contracts that would violate the law. Ill. Police v. FOP Troopers Lodge No. 41, 323 Ill. App. 3d

322, 328, 256 Ill. Dec. 424, 429, 751 N.E.2d 1261, 1266 (2001) (“a court may refuse to enforce

contracts that violate law or public policy.”); Chi. Food Mgmt., Inc. v. Chicago, 163 Ill. App. 3d

638, 645, 114 Ill. Dec. 725, 729, 516 N.E.2d 880, 884 (1987) (same).

       Third, SFR also claims, without a record citation, that VAP does not perform work and

therefore it is permissible to allocate fees that VAP earns under the management agreements to

the Bluestone entities. SFR’s statement is inconsistent with VAP’s disclosures to Illinois. (See

supra Notes 1-2; Ex. 28.) In any event, it does not help SFR because the description is, if

anything, consistent with the testimony of Mr. Reape and Mr. Wilson, who characterized

Bluestone as VAP’s subcontractor—VAP is the manager, it subcontracts various tasks to

Bluestone, and it then pays Bluestone a fee for the alleged services.



                                                  4
            Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 6 of 10




        III.    The Section 1.2(d) Dispute is Distinct from the Section 1.2(e) Dispute.

        Finally, the parties have a serious dispute concerning the trust certificates that SFR

mentions, without context, throughout its reply. SFR attempts to shoehorn the trust certificate

dispute into the parties’ dispute over management fees in Section 1.2(d). But, the trust certificate

dispute implicates a different pool of money—“Reserve Amounts”—that are covered by Section

1.2(e). (Supp. Ex. 3, Reape Dep. at 242:24-243:5 (differentiating between management fees

(i.e., senior and junior fees) and certificate fees).)5 In general, the value of the trust certificates

includes funds that, under the terms of the applicable trust, are not released until the Assigned

Receivables held by the trust are fully paid off by the State of Illinois. Warren Hill contends that

these trust certificates are “financial instruments,” as contemplated by Section 1.2(e), and that the

circumstances of their transfer to BCM were fraudulent. Warren Hill argues that SFR owes, or

will owe, Warren Hill money under the terms of Section 1.2(e). SFR does not cite Section

1.2(e), nor does it seek judgment relating to that provision. The Court should deny as premature

any attempt by SFR to obtain a judgment of any kind relating to the trust certificates.

                                            CONCLUSION

        For these reasons, Warren Hill respectfully requests that this Court deny SFR’s Motion.

                                                         Respectfully submitted,

                                                         /s/ Gregory S. Voshell
                                                         Gregory S. Voshell
                                                         Thomas B. Helbig
                                                         Elliott Greenleaf, P.C.
                                                         925 Harvest Drive, Suite 300
                                                         Blue Bell, PA 19422
                                                         (215) 977-1000

Dated: January 10, 2019                                  Counsel for Plaintiff Warren Hill, LLC


        5
          Warren Hill submits these additional pages of Mr. Reape’s testimony to clarify for the Court the
distinction between management fees (referred to as senior/junior fees) and the trust certificates.

                                                    5
         Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 7 of 10




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on this date, I have caused a true and correct copy

of the forgoing to be served upon each attorney of record via electronic mail, the Court’s ECF

system, email and U.S. mail.




                                                 /s/ Gregory S. Voshell
                                                 GREGORY S. VOSHELL


Dated: January 10, 2018
Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 8 of 10




SUPPLEMENTAL
   EXHIBIT 3
Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 9 of 10
Case 2:18-cv-01228-HB Document 52 Filed 01/10/19 Page 10 of 10
